PER CURIAM.
Petitioner seeks post-conviction relief from a judgment that he was guilty of burglary not in a dwelling. He claims entrapment, and suppression by the state of evidence favorable to him. The post-conviction court found that petitioner was not entrapped. He appealed. The Solicitor General, as attorney for the defendant, has now informed the court that a further review of the trial of the offense indicates a new trial should be granted.
This cause is remanded to the circuit court, which is directed to vacate its order dismissing the petition and denying relief and to enter an order granting to the petitioner a new trial as post-conviction relief, and to make such further orders as may be necessary to make such relief effective.